   Case: 4:21-cv-00523-SEP Doc. #: 8 Filed: 05/10/21 Page: 1 of 5 PageID #: 61


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MATTHEW GAMEWELL,                                       )
                                                        )
                        Plaintiff,                      )
                                                        )
             vs.                                        )     Case No. 4:21-cv-523 PLC
                                                        )
LAFAYETTE INDUSTRIES NORTH, INC.,                       )
                                                        )
                        Defendant.                      )

                         ORDER SETTING RULE 16 CONFERENCE

        Pursuant to the Civil Justice Reform Act Expense and Delay Reduction Plan and the

Differentiated Case Management Program of the United States District Court of the Eastern

District of Missouri,

        IT IS HEREBY ORDERED that:

        Consent: This case has been randomly assigned to a United States Magistrate Judge.

Unless previously submitted, no later than May 28, 2021, each party must submit to the Clerk's

Office the consent/option form either consenting to the jurisdiction of a United States Magistrate

Judge or opting to have the case assigned to a United States District Judge.

        1. Scheduling Conference: A Scheduling Conference pursuant to Fed. R. Civ. P. 16 is

set for June 22, 2021 at 10:00 a.m. before the undersigned. At the scheduling conference,

counsel will be expected to discuss in detail all matters covered by Fed. R. Civ. P. 16, as well as all

matters set forth in their joint proposed scheduling plan described in paragraph 3, and a firm and

realistic trial setting, which will be established at or shortly after the conference.

        2.    Meeting of Counsel:       Prior to the date for submission of the joint proposed

scheduling plan set forth in paragraph 3 below, counsel for the parties shall meet to discuss the

following:

    •   the nature and basis of the parties' claims and defenses,
   Case: 4:21-cv-00523-SEP Doc. #: 8 Filed: 05/10/21 Page: 2 of 5 PageID #: 62


   •   the possibilities for a prompt settlement or resolution of the case,

   •   the formulation of a discovery plan,

   •   any issues relating to preserving discoverable information,

   •   any issues relating to disclosure or discovery of electronically stored information,

       includingB

               (i) the form or forms in which it should be produced,

               (ii) the topics for such discovery and the time period for which such discovery will

               be sought,

               (iii) the various sources of such information within a party's control that should be

               searched for electronically stored information, and

               (iv) whether the information is reasonably accessible to the party that has it, in

               terms of the burden and cost of retrieving and reviewing the information,

           •   any issues relating to claims of privilege or of protection as trial-preparation

               material, including - if the parties agree on a procedure to assert such claims after

               production - whether to ask the Court to include their agreement in an order, and

           •   other topics listed below or in Fed. R. Civ. P. 16 and 26(f).

Counsel will be asked to report orally on the matters discussed at this meeting when they appear

before the undersigned for the scheduling conference, and will specifically be asked to report on

the potential for settlement; whether settlement demands or offers have been exchanged, without

revealing the content of any offers or demands; and, suitability for Alternative Dispute Resolution.

This meeting is expected to result in the parties reaching agreement on the form and content of a

joint proposed scheduling plan as described in paragraph 3 below.

       Only one proposed scheduling plan may be submitted in any case, and it must be signed by

counsel for all parties. It will be the responsibility of counsel for the plaintiff to actually submit
                                                  2
   Case: 4:21-cv-00523-SEP Doc. #: 8 Filed: 05/10/21 Page: 3 of 5 PageID #: 63


the joint proposed scheduling plan to the Court. If the parties cannot agree as to any matter

required to be contained in the joint plan, the disagreement must be set out clearly in the joint

proposal, and the Court will resolve the dispute at or shortly after the scheduling conference.

       3. Joint Proposed Scheduling Plan: No later than June 15, 2021, counsel shall file

with the Clerk of the Court a joint proposed scheduling plan. All dates required to be set forth

in the plan shall be within the ranges set forth below for the applicable track:

       Track 1: Expedited                  Track 2: Standard                     Track 3: Complex
       *Disposition w/i 12 mos of filing   *Disposition w/i 18 mos of filing     *Disposition w/i 24 mos of filing

       *120 days for discovery             *180-240 days from Rule 16 Conf.      *240-360 days from Rule 16 Conf.
                                             for discovery/dispositive motions     for discovery/ dispositive motions


The parties' joint proposed scheduling plan shall include:

       (a)       whether the Track Assignment is appropriate,

                 NOTE: This case has been assigned to Track 2.

       (b)       dates for joinder of additional parties or amendment of pleadings;

       (c)       a discovery plan including:

                 (i) any agreed-upon provisions for disclosure, discovery, and preservation of

                 electronically stored information,

                 (ii) any agreements the parties reach for asserting claims of privilege or of

                 protection as trial-preparation material after production,

                 (iii) a date or dates by which the parties will disclose information and exchange

                 documents pursuant to Fed. R. Civ. P. 26(a)(1),

                 (iv) whether discovery should be conducted in phases or limited to certain issues,

                 (v) dates by which each party shall disclose its expert witnesses' identities and

                 reports, and dates by which each party shall make its expert witnesses available for



                                                          3
   Case: 4:21-cv-00523-SEP Doc. #: 8 Filed: 05/10/21 Page: 4 of 5 PageID #: 64


               deposition, giving consideration to whether serial or simultaneous disclosure is

               appropriate in the case,

               (vi) whether the presumptive limits of ten (10) depositions per side as set forth in

               Fed. R. Civ. P. 30(a)(2)(A), and twenty-five (25) interrogatories per party as set

               forth in Fed. R. Civ. P. 33(a), should apply in this case, and if not, the reasons for

               the variance from the rules,

               (vii) whether any physical or mental examinations of parties will be requested

               pursuant to Fed. R. Civ. P. 35, and if so, by what date that request will be made and

               the date the examination will be completed,

               (viii) a date by which all discovery will be completed

               (see applicable track range, Section 3. above),

               (ix) any other matters pertinent to the completion of discovery in this case;

       (d)     the parties' positions concerning the referral of the action to mediation or early

       neutral evaluation, and when such a referral would be most productive;

       (e)     dates for filing any motions to dismiss or motions for summary judgment

       (see applicable track range, Section 3. above);

       (f)     the earliest date by which this case should reasonably be expected to be ready for

       trial (see applicable track range, Section 3. above);

       (g)     an estimate of the length of time expected to try the case to verdict; and

       (h)     any other matters counsel deem appropriate for inclusion in the Joint Scheduling

       Plan.

       4. Disclosure of Corporate Interests: All non-governmental corporate parties are

reminded to comply with Disclosure of Corporate Interests by filing a Certificate of Interest with

the Court pursuant to E. D. Mo. L. R. 2.09.
                                                 4
   Case: 4:21-cv-00523-SEP Doc. #: 8 Filed: 05/10/21 Page: 5 of 5 PageID #: 65


        5. Pro Se Parties: If any party appears in this action pro se, such party shall meet with

all other parties or counsel, participate in the preparation and filing of a joint proposed scheduling

plan, and appear for the scheduling conference, all in the same manner as otherwise required by

this order.




                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 10th day of May, 2021




                                                  5
